Case 7:21-mj-03775-UA Document5 Filed 04/09/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

aeeeeeeeeee X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
“cR-  ( )()
Darwen Kawe Defendant(s).
Defendant. _Darnert Kia, hereby voluntarily consents to

 

participate in the following proceeding via _¥ videoconferencing or “teleconferencing:
JV Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
indictment Form)

VA Bail/Detention Hearing

Conference Before a Judicial Officer

}

 

 

 

 

 

oT
Iss
Defendant’s Signature Defendant’s Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)
Darven_jeca, ae. iS ewtamiv Gel/
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

Lf [2. Chae bo
Date Samretrictsudge/U.S. Magistrate Judge

  

 
